Examiner’s Comment

	The purpose of this Corrected Notice of Allowability is to (1) confirm receipt of the Inventor’s Declaration on 12/03/2019 and (2) correct Form PTOL-37 to acknowledge a claim for foreign priority under 35 U.S.C. Sections 119(a)-(d) or (f).  
The Inventor’s Declaration was formally entered into the electronic file wrapper of this application on 12/03/2019.  
In relation to the claim of foreign priority, the certified copy of the foreign priority application was formally entered into the electronic file wrapper on 9/16/2019.  A corrected form PTOL-37 is hereby being mailed to applicant acknowledging the claim for foreign priority of this application.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of claim 1, the examiner has been unable to locate prior art disclosing and or suggesting, in combination, the steps of:  
retrieving from a memory device at least two measurements of blood glucose of a patient performed by a Self-Monitoring Blood Glucose device over a first time-period; 
retrieving from a memory device at least one of: (a) a medication delivery parameter executed over the first time-period, including at least one of a basal rate and a bolus; and (b) data associated to the Carbohydrate to Insulin Ratio (CIR) information of the patient, the method further comprising determining, by a processor unit, a therapy modification by taking into account the at least two measurements and the retrieved data, wherein the therapy modification comprises at least one of (a) a modification to the basal rate and (b) a modification to the CIR that will be used for a subsequent time-period, wherein the method further comprises at least one of the following steps: (a) suggesting to the patient the therapy and (b) delivering an insulin amount by taking into account the therapy modification for a subsequent time-period.
In relation to the patentability of claim 23, the examiner has been unable to locate prior art disclosing and or suggesting, in combination, a tuning module comprising a processor and computer-executable instructions, which when the computer-executable instructions are executed by the processor perform: 
a retrieval from the memory device at least two glucose data over a first time-period;
a retrieval from the memory device of at least one of: the medication delivery parameter executed by the delivery device over the first time- period; and the CIR; and
a determination based on at least a part of the retrieved data of a therapy modification comprising a modification of at least one of: the basal rate; and the CIR, wherein the therapy modification is intended configured to be used for a subsequent time period by the delivery device; and wherein the glucose data are provided by a Self-Monitoring Blood Glucose device.  
In relation to the patentability of claim 38, the examiner has been unable to locate prior art disclosing and or suggesting, in combination, the steps of: 
obtaining at least two measurements of glucose level of the patient performed over a first time-period; and 
obtaining at least one of: a medication delivery parameter executed over the first time-period, including at least one of a basal rate and a bolus; and/or a CIR of the patient for example used for calculating a bolus during the first time-period; 
determining a medication delivery parameter and/or a CIR which may be used for a subsequent time period.  
In relation to the patentability of claim 39
obtaining at least two measurements of glucose level of the patient performed over a first time-period; 
obtaining at least one of: a medication delivery parameter executed over the first time-period, including at least one of a basal rate and a bolus; and/or a CIR of the patient for example used for calculating a bolus during the first time-period; 
determining a set of acceptable data comprising at least one of a basal rate and/or a CIR which may be used for a subsequent time period, by taking into account based on the obtained data; and, 
comparing the set of acceptable data to the data computed by the closed loop device for a subsequent time-period; or 
comparing the set of acceptable data to the medication delivery parameter (or CIR) intended to be used for a subsequent time-period; wherein the method further comprises steps of: alerting the patient or a user, or suggesting another medication delivery parameter in compliance with the sad acceptable range.
Based on the above observations, claims 1-39 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783